Per Curiam.
Willie George Dixon, Jr. raises three issues on appeal. The first, regarding the trial court's failure to conduct a proper competency determination, requires reversal-which the State concedes. The other two we find to be without merit. The remedy is a remand for the trial court to conduct a nunc pro tunc competency evaluation; if one cannot be done, Dixon must *873receive a new trial. See Brooks v. State , 180 So.3d 1094, 1095 (Fla. 1st DCA 2015).
Makar, Winokur, and Winsor, JJ., concur.